Citation Nr: 1014386	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-15 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 Regional Office (RO) in 
St. Paul, Minnesota rating decision, which denied entitlement 
to service connection for bilateral hearing loss.  

The Board notes that, in his February 2008 notice of 
disagreement (NOD) and May 2008 substantive appeal, the 
Veteran appealed the denial of entitlement to service 
connection for bilateral hearing loss.  In an August 2008 
rating decision, the RO granted service connection for the 
Veteran's left ear hearing loss.  This decision was a 
complete grant of benefits with respect to this issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the issue is not currently on appeal before the 
Board and the claim has been characterized as listed above.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has a current right ear hearing loss disability that 
is etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

A VCAA letter dated in December 2006 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.

The letter also explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA and service treatment records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  
Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  The Veteran was provided a VA 
examination for his hearing loss in January 2007 and an 
addendum to the examination was submitted in July 2008.  At 
the examination, the Veteran was diagnosed with a right ear 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(2009).  The VA examiner concluded, however, that the 
Veteran's right ear hearing loss was unrelated to his 
military service, as the Veteran's hearing was normal on 
separation from service.  A July 2008 addendum noted that the 
Veteran's right ear hearing acuity had changed between 
entrance and separation, but that the overall right ear 
hearing improved during service and, for that reason, it was 
less likely than not that the Veteran's current right ear 
hearing loss was attributable to his military service.  As 
will be discussed in greater detail below, the examiner took 
into account the Veteran's reported history, his current 
symptoms, review of the available private and VA treatment 
records, and the results of physical and diagnostic 
examination.  Therefore, the Board finds the examination and 
addendum to be thorough and complete and sufficient upon 
which to base a decision with regards to this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In the instant case, there is 
no presumed service connection because right ear hearing loss 
was not medically diagnosed within one year of discharge; 
indeed, it was not diagnosed until decades after service.    

In the absence of presumptive service connection, to 
establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected.  Id 
at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

It is noteworthy at the outset that hearing loss disability 
is rated based on audiometry specified by regulation.  
Inasmuch as any private audiometry test is not in accordance 
with the regulatory specifications, it may not serve as the 
basis for service connection or an assigned rating.  See 38 
C.F.R. § 4.85 (indicating, evaluations for defective hearing 
are based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, along with the average hearing threshold level as 
measured by pure tone audiometric tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second).  In this case, 
as will be discussed more thoroughly below, the Veteran 
submitted numerous private audiological tests that are not in 
accordance with regulatory specifications and therefore may 
not support service connection here. 

Here, the Veteran alleges that he has current right ear 
hearing loss due to in-service noise exposure, primarily from 
heavy equipment operated by the Veteran.    

The Veteran's service treatment records include an October 
1968 induction examination wherein an audiological 
examination showed normal right ear hearing acuity.  In June 
1970, the Veteran reported decreased right ear hearing.  On 
examination, the ear canal was occluded with wax and was 
cleared by means of irrigation.  The next day the Veteran 
reported increasing right ear pain and drainage.  Examination 
showed right otitis externa, as there was canal swelling and 
the examiner could not see the tympanic membrane.  The 
examiner prescribed medication.  There is no indication of 
subsequent problems.  Physical examination in October 1970 
showed normal ears and an audiometric evaluation revealed 
hearing acuity at 500 Hz had decreased from entrance from 5 
dB to 10 dB and at 4,000 Hz had improved from entrance from 
20 dB to 0 dB, but was otherwise unchanged.  In a 
contemporaneous Report of Medical History, the Veteran denied 
a history of hearing loss or ear problems.  At discharge in 
February 1971, the Veteran signed a statement to the effect 
that his medical condition had not changed since his October 
1970 medical examination.  The Veteran's service treatment 
records are simply devoid of any findings consistent with in-
service incurrence of chronic right ear hearing loss.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. 
 
After service, the Veteran concedes that he did not seek 
treatment for hearing problems for many years.  The first 
evidence of record demonstrating hearing problems is a 
February 2001 private audiogram.  However, the audiogram did 
not provide a specific breakdown of puretone thresholds 
except in graphical format, which the Board is not competent 
to interpret.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  In addition, 
there is no indication of word discrimination score testing 
based on the use of the Maryland CNC list, as prescribed by 
38 C.F.R. § 3.385.  Therefore, this examination cannot be 
used as a basis for granting service connection for right ear 
hearing loss.  

The Veteran also submitted a February 2006 private audiogram.  
However, this audiogram also failed to provide a specific 
breakdown of puretone thresholds except in a graphical format 
and there is no indication that the word discrimination 
scores listed were based on the use of the Maryland CNC list, 
as prescribed by 38 C.F.R. § 3.385.  Therefore, this 
examination cannot be used as a basis for granting service 
connection for right ear hearing loss.

The Veteran was afforded a VA examination in January 2007.  
The examiner noted review of the claims file.  At that time, 
the Veteran reported in-service noise exposure from operating 
bulldozers and road graders, as well as from automatic rifle 
range firing, all without ear protection.  After service, the 
Veteran noted noise exposure seasonally from lawn mowers and 
infrequently from snow blowers.  After audiometric testing, 
the examiner diagnosed normal to moderately-severe 
sensorineural hearing loss of the right ear, with excellent 
word recognition scores.  The examiner opined that it was 
less likely than not that the Veteran's current right ear 
hearing loss was due to military noise exposure.  The 
examiner based the opinion on the audiometric records showing 
normal hearing during service and at discharge.

The RO requested an addendum opinion based on the change in 
the Veteran's hearing between entrance and discharge.  A July 
2008 addendum opinion continued the January 2007 opinion with 
respect to the right ear hearing loss, noting that overall 
right ear hearing acuity improved between the Veteran's 
October 1968 and October 1970 audiograms.  In addition, the 
audiologist noted there was nothing in the literature or 
research to suggest that once an individual was removed from 
the source of acoustic trauma that hearing acuity would 
continue to decrease.  If such a decrease continued, it would 
instead be attributable to subsequent, or in this case post-
service, noise exposure.

In further support of his claim, the Veteran submitted a 
September 2008 private audiogram, which showed a right ear 
hearing loss disability as defined by 38 C.F.R. § 3.385.  The 
audiogram did not include a statement as to etiology.

The Veteran also submitted letters from two private treatment 
providers.  The letter from Dr. D.G.D. noted review of the 
September 2008 audiogram that showed a significant deficit in 
the high frequency range.  The physician noted the deficit 
"can be consistent with previous exposure to noise and 
subsequent damage to the auditory nerve."  The letter from 
Dr. R.H.R. noted high frequency right ear hearing loss, based 
on the Veteran's February 2006 private audiogram.  The 
physician noted, "The most common cause for this type of 
hearing loss is loud noise exposure.  There are other 
possible contributing factors, such as age and family 
history, but loud noise exposure is probably the most 
significant contributing factor."

The Board considered the letters from the Veteran's two 
private physicians.  These letters suggest, at best, that the 
Veteran's current right ear hearing loss was caused by noise 
exposure.  However, neither physician noted when the 
Veteran's noise exposure occurred, specifically, whether the 
noise exposure to which the hearing loss was attributed 
occurred prior to service, in-service, or post-service.  
Thus, there is no opinion positively linking the Veteran's 
current right ear hearing loss to an in-service noise 
exposure.

In contrast, the Board finds the opinions expressed in the 
January 2007 and July 2008 VA audiologist's examination 
report and addendum credible and probative, with respect to 
the Veteran's right ear hearing loss.  The examination was 
based on a review of the claims file, interview of the 
Veteran, and audio examination.  The VA audiologist noted the 
Veteran's in-service audiological examinations, including the 
normal hearing test in October 1970 that showed overall 
improved hearing acuity from the Veteran's previous October 
1968 audiogram.  The examiner also noted that there was no 
research or literature to suggest that noise exposure caused 
auditory damage other than at the time when it was 
experience.  Thus, in-service noise exposure would not cause 
subsequent post-service hearing loss.  The examiner's 
conclusion is fully explained and consistent with the 
evidence of record.  Consequently, the Board finds this 
report to be the most probative evidence of record as to 
whether his current hearing loss disability is related to 
service.

The Board has considered whether self-reported continuity of 
symptomatology of hearing loss dating back to service would 
be sufficient to warrant service connection.  The Veteran 
clearly is competent to report that he experiences difficulty 
hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 
(2002).  In this case, however, the Veteran concedes that he 
did not have continuous hearing difficulty from service.  
Rather, the Veteran argues that his in-service noise exposure 
damaged his hearing, but that such damage was not readily 
observable or apparent.  Instead, the in-service damage took 
years to develop into the hearing difficulties that the 
Veteran experiences currently.  The Board finds compelling 
that the 2007 and 2008 VA examiners considered the Veteran's 
statements regarding the symptomatology of his hearing loss 
over time in rendering the opinions.  

In contrast, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, especially as to 
complex medical diagnoses such as a link between any current 
hearing loss and in-service noise exposure.  Given the 
Veteran's lack of demonstrated medical expertise, the Board 
finds that the opinion of the competent health care provider 
to be the most probative evidence of record as to the 
relationship between the Veteran's current right ear hearing 
loss as demonstrated on audiometric testing and his military 
service, and the Board is of the opinion that this opinion 
ultimately outweighs the Veteran's contentions as to etiology 
absent continuous symptomatology of hearing problems.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Layno v. Brown, 6 Vet. App. 465 
(1994) (cautioning that lay testimony that the Veteran 
suffered a particular illness (bronchial asthma) was not 
competent evidence because matter required medical 
expertise).

In summary, chronic right ear hearing loss was not diagnosed 
until decades after service.  No medical professional, 
moreover, has ever otherwise linked the Veteran's current 
right ear hearing loss to service, and, in fact, there is 
medical evidence to the contrary.  In light of the evidence, 
the Board concludes that the preponderance of the evidence is 
against the claim, and that service connection for right ear 
hearing loss is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); see generally Shedden, supra.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
SHEREEN M. MARCUS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


